

115 HR 796 IH: Drain the Swamp Act of 2017
U.S. House of Representatives
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 796IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Mr. DeSantis introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 18, United States Code, to establish a uniform 5-year post-employment ban on the
			 lobbying of any officer or employee of the executive branch or any Member,
			 officer, or employee of Congress by former executive branch officials and
			 former Members, officers, and employees of Congress, to establish a
			 lifetime post-employment ban on lobbying on behalf of foreign governments
			 by former senior executive branch officials, and for other purposes.
	
 1.Short titleThis Act may be cited as the Drain the Swamp Act of 2017. 2.5-year post-employment ban on lobbying of executive and legislative branch by all former government officials (a)5-Year post-Employment ban on lobbying of executive and legislative branch (1)Lobbying by former executive branch officials (A)In generalParagraph (1) of section 207(c) of title 18, United States Code, is amended to read as follows:
						
							(1)Restrictions
 (A)In generalIn addition to the restrictions set forth in subsections (a) and (b), any person who is an officer or employee (including any special Government employee) of the executive branch of the United States (including an independent agency), who is referred to in paragraph (2), and who, within 5 years after the termination of his or her service or employment as such officer or employee, knowingly makes, with the intent to influence, any communication to or appearance before any individual described in subparagraph (B) on behalf of any other person (except the United States) in connection with any matter on which such other person seeks official action by such individual, shall be punished as provided in section 216 of this title.
 (B)Individuals describedAn individual described in this subparagraph is any of the following: (i)An officer or employee of the executive branch of the United States (including an independent agency).
 (ii)A Member of Congress. (iii)An elected officer of the Senate or an employee of the Senate.
 (iv)An elected officer of the House of Representatives or an employee of the House of Representatives. (v)An employee of any other legislative office of the Congress..
 (B)Description of former executive branch officials subject to banSubparagraph (A) of section 207(c)(2) of such title is amended— (i)by striking or at the end of clause (iv);
 (ii)by striking the period at the end of clause (v) and inserting ; or; and (iii)by adding at the end the following new clauses:
							
 (vi)serves in the position of Vice President of the United States; (vii)is employed in a position in the executive branch of the United States (including any independent agency) at a rate of pay payable for level I of the Executive Schedule or employed in a position in the Executive Office of the President at a rate of pay payable for level II of the Executive Schedule; or
 (viii)is appointed by the President to a position under section 105(a)(2)(A) of title 3 or by the Vice President to a position under section 106(a)(1)(A) of title 3..
 (C)Elimination of separate 2-year ban for senior executive branch officialsSection 207 of such title is amended by striking subsection (d). (D)Conforming amendmentsSection 207 of such title is amended—
 (i)in subparagraph (A) of subsection (c)(2), by striking (other than a person subject to the restrictions of subsection (d)); (ii)by amending paragraph (3) of subsection (c) to read as follows:
							
 (3)Members of the Independent Payment Advisory BoardParagraph (1) shall apply to a member of the Independent Payment Advisory Board under section 1899A of the Social Security Act.;
 (iii)in paragraph (9) of subsection (e), by striking As used in this subsection and inserting As used in this section; (iv)in paragraph (1) of subsection (f), by striking subsection (c), (d), or (e) and inserting subsection (c) or (e);
 (v)in subparagraph (A) of subsection (i)(1), by striking subsections (a), (c), and (d), and inserting subsections (a) and (c),; (vi)in subsection (j), by striking subsections (c), (d), and (e) each place it appears in paragraph (2), subparagraph (A) of paragraph (7), and subparagraph (B)(ii) of paragraph (7); and
 (vii)in paragraph (5) of subsection (j), by striking subsections (a), (c), and (d) and inserting subsections (a) and (c). (2)Lobbying by former Members and employees of Congress and other legislative branch officials (A)In generalSection 207(e) of such title is amended by striking paragraphs (1) through (6) and inserting the following:
						
							(1)Restrictions described
 (A)In generalAny person who is a covered legislative branch official and who, within 5 years after leaving office or the termination of his or her service or employment as such an official, knowingly makes, with the intent to influence, any communication to or appearance before any individual described in subparagraph (C) on behalf of any other person (except the United States) in connection with any matter on which such other person seeks official action by such individual, shall be punished as provided in section 216 of this title.
 (B)Covered legislative branch official describedIn this paragraph, a covered legislative branch official is any of the following individuals: (i)A Member of Congress.
 (ii)An elected officer of the Senate or an elected officer of the House of Representatives. (iii)An employee of the Senate or an employee of the House of Representatives to whom paragraph (2)(A) applies.
 (iv)An employee of any other legislative office of the Congress to whom paragraph (2)(B) applies. (C)Individuals describedAn individual described in this subparagraph is any of the following:
 (i)An officer or employee of the executive branch of the United States (including an independent agency).
 (ii)A Member of Congress. (iii)An elected officer of the Senate or an employee of the Senate.
 (iv)An elected officer of the House of Representatives or an employee of the House of Representatives. (v)An employee of any other legislative office of the Congress..
 (B)Conforming amendmentsSection 207(e) of such title is amended— (i)by redesignating paragraphs (7), (8), and (9) as paragraphs (2), (3), and (4);
 (ii)in subparagraph (A) of paragraph (2) (as so redesignated), by striking The restrictions contained in paragraphs (2), (3), (4), and (5) apply only to acts by a former employee and inserting the following: The restrictions contained in paragraph (1) apply only to acts by a former employee of the Senate or a former employee of the House of Representatives;
 (iii)in subparagraph (B) of paragraph (2) (as so redesignated), by striking The restrictions contained in paragraph (6) apply only to acts by a former employee and inserting the following: The restrictions contained in paragraph (1) apply only to acts by a former employee of any other legislative office of the Congress; and
 (iv)in subparagraph (G) of paragraph (4) (as so redesignated), by striking any other agency, entity, or office in the legislative branch not covered by paragraph (1), (2), (3), (4), or (5) of this subsection and inserting the following: and any other officer or employee of the legislative branch who is not an employee of the House of Representatives or an employee of the Senate.
						(b)Conforming amendments to other post-Employment restrictions
 (1)Switching sides on matters under official responsibilityParagraph (2) of section 207(a) of such title is amended— (A)in the heading, by striking Two-year and inserting 5-year; and
 (B)by striking within 2 years and inserting within 5 years. (2)Representations in treaty or trade negotiationsParagraph (1) of section 207(b) of such title is amended by striking for a period of 1 year and inserting for a period of 5 years.
 (3)Representation of foreign entitiesParagraph (1) of section 207(f) of such title is amended by striking within 1 year and inserting within 5 years. (c)Effective dateThe amendments made by this section shall apply with respect to any individual who, on or after the date of the enactment of this Act, leaves a position to which subsection (a), (b), (c), or (e) of section 207 of title 18, United States Code, as amended by this section, applies.
			3.Lifetime ban on lobbying on behalf of foreign governments for senior executive branch officials
 (a)Lifetime banSection 207(f) of title 18, United States Code, is amended— (1)by redesignating paragraph (3) as paragraph (4); and
 (2)by inserting after paragraph (2) the following new paragraph:  (3)Special rule for very senior personnel of the executive branch and independent agencies (A)Lifetime banWith respect to an individual described in subparagraph (B), the restrictions described in paragraph (1) shall apply to representing, aiding, or advising foreign entities at any time after the termination of that individual’s service in a position described in such subparagraph.
 (B)Personnel describedAn individual described in this subparagraph is any individual who— (i)serves in the position of Vice President of the United States;
 (ii)is employed in a position in the executive branch of the United States (including any independent agency) at a rate of pay payable for level I of the Executive Schedule or employed in a position in the Executive Office of the President at a rate of pay payable for level II of the Executive Schedule; or
 (iii)is appointed by the President to a position under section 105(a)(2)(A) of title 3 or by the Vice President to a position under section 106(a)(1)(A) of title 3..
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to any individual who, on or after the date of the enactment of this Act, leaves a position to which section 207(f)(3) of title 18, United States Code, as added by subsection (a), applies.
			4.Revisions to types of lobbying subject to Lobbying Disclosure Act of 1995
 (a)Treatment of consulting and advising as lobbying activitySection 3(7) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(7)) is amended by striking preparation and planning and inserting consulting and advising, preparation and planning. (b)Increase in threshold for qualification for exemption from lobbying registration and disclosure requirements for individuals providing limited lobbying services for clientsSection 3(10) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(10)) is amended by striking less than 20 percent of the time and inserting less than 10 percent of the time.
 (c)Effective dateThe amendments made by this section shall apply with respect to lobbying contacts made on or after the date of the enactment of this Act.
			5.Prohibiting solicitation by foreign nationals of campaign contributions, expenditures,
			 disbursements
 (a)ProhibitionSection 319(a)(1) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30121(a)(1)) is amended by striking to make each place it appears and inserting to make or solicit.
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to solicitations made on or after the date of the enactment of this Act.
			